PER CURIAM.
Jermaine J. Sims petitions this court for a writ of mandamus. He asks this court to direct the district court to rule on his Motion to Modify Terms of Imprisonment, which has been pending in the district court since May 15, 2002. Writs of mandamus are extraordinary writs, and the power to issue is sparingly exercised. See Kerr v. United States Dist. Ct., 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); In re Beard, 811 F.2d 818, 826-27 (4th Cir.1987). Sims’ petition does not set forth exceptional circumstances to warrant the issuance of a writ of mandamus at this time. Accordingly, although we grant Sims’ motion for leave to proceed in forma pauperis, we deny Sims’ petition without prejudice to his refiling it if the district court fails to act within a reasonable time. We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.